Citation Nr: 1502604	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-04 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right (major) upper arm wound residuals with retained metal fragment and scar residuals.

2.  Entitlement to an initial compensable rating for a right foot condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) located in Salt Lake City, Utah, which denied the Veteran's claims.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned Acting Veteran's Law Judge at the RO in Houston, Texas in October 2013 and a transcript is of record.

The issue of entitlement to an increased initial rating for a right foot condition, currently rated as 0 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, the Veteran's right (major) upper arm wound residuals with retained metal fragment and scar residuals has been manifested by localized, sharp, sticking pain, which is exacerbated by physical activity and relieved by rest, more nearly approximating a slight injury.




CONCLUSION OF LAW

The criteria for a compensable initial rating for a right (major) upper arm wound residuals with retained metal fragment and scar residuals have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.)


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate that claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).
For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to the initial rating decision in this matter, an August 2010 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §3.159(b); Dingess/Hartman, 19 Vet. App. at 484. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) are in the claims file.  He has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran received a VA contract medical examination in November 2010 and a VA medical examination in July 2012, which are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.  

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in November 2009, the period for consideration is from November 2008 until the present.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Merits of the Claim

The Veteran is in receipt of a noncompensable initial disability rating for a right upper arm scar under 38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5307-7805 for rating injuries of Muscle Group VII and scars.  The Veteran is right arm dominant.  See November 2010 VA contract examination.

The Veteran contends that his right arm disability is due to a retained metal fragment and not a painful scar.  He states that his doctor did not want to remove the metal fragment because it was too far into the joint, so it was left in place.  The Veteran contends that this fragment was shown on a fluoroscope.  The Veteran states that he has intermittent pain with the retained metal fragment.  October 2013 hearing testimony.  During the Veteran's hearing, the Veteran's representative requested that the Veteran's retained metal fragment be entitled to the compensation provided in 38 C.F.R. § 4.56(a), contending that mandated at least a 10 percent rating.

Muscle Injuries

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2014).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2014). 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a) (2014). 

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014). 

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2014).

The provisions of 38 C.F.R. § 4.56(d)(1) provide that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56(d)(1). 

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran's service treatment records show that he was seen in June 2008 with a portion of a metal brush in his arm.  X-rays confirmed that it was about a centimeter below the surface.  Two days later at least a part of the brush was removed.

The Veteran's November 2010 VA contract examination revealed no loss of deep fascia or muscle substance, or impairment of muscle tone.  The Veteran denied pain, except localized, sharp, sticking pain (at a level of 1 out of 10), which was exacerbated by physical activity and relieved by rest.  The Veteran did not receive any treatment for this condition.  The Veteran reported no loss of strength, weakness, easy fatigability, impairment of coordination, or inability to control movement.  The Veteran stated that he was able to return to the original service duty he was performing at the time of injury, at full duties.  The Veteran reported that the injuries did not affect the functioning of the body, that he could keep up with his normal work requirements, and that he does not experience any overall functional impairment from the condition.  

The Veteran's July 2012 VA medical examination revealed no displaced fractures or dislocations.  The examiner noted that the scar was barely visible and hard to locate.  The scar and surrounding area were non-painful.  There was no area of abnormality noted to the arm and no reproducible pain on examination to the area outside of the scar.  The examination showed a spiral-shaped 1.6 cm linear metallic body in the soft tissue of the right arm at the level of the distal diaphysis.

The Veteran's right arm disability has not manifested itself to such a degree that it would warrant a compensable rating.  The Veteran's wound was not a deep penetrating wound.  He does not have consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold after average use affecting particular functions of the injured muscles.  The Veteran does have an entrance scar for the retained metal fragment.  However, there is no loss of fascia or muscle substance or impairment of muscle tone and loss of power or increased fatigability.  Absent some of these manifestations, the Veteran cannot be granted a 10 percent rating under the muscle injury diagnostic codes for his right arm disability.

Scars

The Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  As the Veteran's service-connected scar is related to his arm, this diagnostic code is inapplicable. 

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  38 C.F.R. § 4.118; Diagnostic Code 7801 (2014).  As the evidence of record does not reflect that the Veteran's scars are at least 6 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R.  § 4.118; Diagnostic Code 7802 (2014).  As the evidence of record does not reflect that the Veteran has a foot scar that is at least 144 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.

Diagnostic Code 7804 evaluates painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  38 C.F.R. § 4.118; Diagnostic Code 7804 (2014).  As the Veteran's scars are not unstable or painful, an increased evaluation is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code.

However, the Board notes that there are no relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected right arm scars, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin diagnostic codes under which the Veteran could obtain a compensable evaluation for his service-connected right arm scars.  As such, a compensable evaluation is not warranted for the Veteran's service-connected right arm scars for any period of time on appeal.

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-61 (1994).

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589(1991).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  With respect to the Veteran's associated scars, these scars have no essentially no symptoms.  As such, there is nothing exceptional or unusual about the Veteran's scars of the right arm.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the feet, as well as the provisions under Deluca and under 38 C.F.R. §§ 4.40 or 4.45, provide disability ratings on the basis of the overall severity of the disability, to include subjective complaints.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5283 (2014).  Given the ways in which the rating schedule contemplates arm disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected retained metal fragment of the right arm because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected retained metal fragment of the right arm has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claims for increased ratings, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.


ORDER

The Veteran's claim for a compensable initial rating for a right (major) upper arm wound residuals with retained metal fragment and scar residuals is denied. 


REMAND

Remand is required to obtain a VA contract examination for the Veteran's right foot condition.  The examination will include an evaluation of the Veteran's fifth metatarsal and any potential effects of his status post fracture of his fifth metatarsal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran's updated VA medical records with his claims file. 

2.  Schedule the Veteran for a contract examination with a suitably qualified examiner to ascertain the effects of his status post right fifth metatarsal fracture.  The claims folder, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide test results adequate for rating the service-connected right foot disability.  Any indicated diagnostic tests and studies must be accomplished.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected right foot disability on his ability to work, to include whether the Veteran is unemployable because of his service-connected right foot condition.

A clear explanation for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


